McLaughlin, J. :
The relator was an inspector of buildings in the department of buildings in the city of Hew York. On the 3d of January, 1899, he was by the commissioner of buildings removed from his position upon charges made, and after he had been given an opportunity of making an explanation of the same. -
The charges against the relator were made by one Brant, in the *129form of an affidavit, and were to the effect, among other things, 'that the relator had demanded money to influence his actioil as an. t inspector of buildings; that he had been intoxicated while on duty, and had assaulted Brant in a saloon on the corner of One Hundred and Thirty-first street and Amsterdam avenue.
The relator was notified of the charges made against him and he was given an opportunity to explain them. When charges have a real basis or. foundation, are made in good faith and not as a mere pretext for removal, and they are of a substantial nature, showing some neglect of duty on the part of the officer, or something which materially affects his official acts, or his standing and character, and the officer is given an opportunity to explain away the charges, Avhich explanation is received and acted upon in good faith, then the sufficiency of the proof and the propriety of the removal under the statute rest entirely with the removing officer. (People ex rel. Mitchel v. LaGrange, 2 App. Div. 444.)
The charges here made against the relator were of a substantial character. The explanation given by him was not satisfactory to the commissioner, and we do not see how it could have been satisfactory even upon the admission of the relator himself as to one of the charges at least. In explaining this charge he testified : “ Then on the 24th of September, not the 28th as he states, on Saturday, about six o’clock in the afternoon, and after I had been home and changed my uniform, I started to go to 119th street to call on my boy, who is working for Hr. Walsh. I got interested in my newspaper and went by, and as I was near my district I thought I would go over it. I met Hr. Hulrooney, who was building on the south side of 131st street, * * "x" and we went into a saloon nearby. Whether this man Brant was there then or came in afterwards, I do not know. I heard his voice and saw he was sitting down at a table. He asked me to have a drink, and I said, no, I did not want it. He says,c well, I guess $5 is Avhat you do want.’ I said, ‘Ho, I don’t,’ and then he called me a vile name. * * * I asked him if he was in earnest. He said, ‘ Yes; ’ and then' I said to him, ‘ You stand up and give me a chance to knock ,you off your legs, no man can call me that.’ * * "x' He stood up and I struck him, and he picked up a glass and hit me, cutting my forehead, and then *130he ran out of the door. * * * I deny demanding money; deny that I was in that saloon on September 28, but I cannot deny that I struck him, and I would do it again if he. called me such a name, but, as I said before, I was not in uniform.” The relator was then asked, “ You admit the truth of the occurrence ? ” and he answered “ Yes, sir.” _ •
The department of buildings of the city of Hew York is an important one, and the office of inspector of buildings is an important office. The commissioner of. buildings is entitled to and should have as his subordinates men of good character and standing in the community, and upon whom he can thoroughly rely in the discharge of their duties. One who enters a saloon and commits an assault does not possess that character which entitles him to be retained in the position from'which the commissioner removed him. The explanation offered by the relator was for the commissioner, and if not satisfactory to him he was justified in removing the relator.
It follows that the proceedings should be affirmed and the writ dismissed, with fifty dollars costs and disbursements.
Van Brunt, P. J., Rümsey and Ingraham, JJ., concurred.